Title: To George Washington from Thomas Jefferson, 19 June 1796
From: Jefferson, Thomas
To: Washington, George


        
          Dear Sir
          Monticello [Va.] June 19. 96.
        
        In Bache’s Aurora of the 9th inst. which came here by the last post a paper appears which, having been confided, as I presume, to but few hands, makes it truly wonderful how it should have got there. I cannot be satisfied as to my own part till I relieve my mind by declaring, and I attest every thing sacred & honorable to the declaration, that it has got there neither thro’ me nor the paper confided to me. this has never been from under my own lock & key, or out of my own hands. no mortal ever knew from me that these questions had been proposed. perhaps I ought to except one person who possesses all my confidence as he has possessed yours. I do not remember indeed that I communicated it even to him, but as I was in the habit of unlimited trust & counsel with him, it is possible I may have read it to him. no more: for the quire of which it makes a part was never in any hand but my own, nor was a word ever copied or taken down from it, by any body. I take on myself, without fear, any divulgation on his part. we both know him incapable of it. from myself then or my paper this publication has never been derived. I have formerly mentioned to you that, from a very early period of my life, I had laid it down as a rule of conduct never to write a word for the public papers. from this I have never departed in a single instance: & on a late occasion when all the world

seemed to be writing, besides a rigid adherence to my own rule, I can say with truth that not a line for the press was ever communicated to me by any other: except a single petition referred for my correction; which I did not correct however tho the contrary, as I have heard, was said in a public place, by one person through error, thro’ malice by another. I learn that this last has thought it worth his while to try to sow tares between you & me, by representing me as still engaged in the bustle of politics, & in turbulence & intrigue against the government. I never believed for a moment that this could make any impression on you, or that your knolege of me would not overweigh the slander of an intriguer, dirtily employed in sifting the conversations of my table, where alone he could hear of me, and seeking to atone for his sins against you by sins against another who had never done him any other injury than that of declining his confidences. political conversation I really dislike, & therefore avoid where I can without affectation. but when urged by others, I have never concieved that having been in public life requires me to bely my sentiments, nor even to conceal them. when I am led by conversation to express them, I do it with the same independance here which I have practised every where, and which is inseparable from my nature. but enough of this miserable tergiversator, who ought indeed either to have been of more truth or less trusted by his country.
        While on the subject of papers permit me to ask one from you. you remember the difference of opinion between Hamilton & Knox on the one part & myself on the other on the subject of firing on the Little Sarah, and that we had exchanged opinions & reasons in writing. on your arrival in Philadelphia I delivered you a copy of my reasons in the presence of Colo. Hamilton. on our withdrawing, he told me he had been so much engaged that he had not been able to prepare a copy of his & General Knox’s for you, and that if I would send you the one he had given me he would replace it in a few days. I immediately sent it to you, wishing you should see both sides of the subject together. I often after applied to both the gentlemen but could never obtain another copy. I have often thought of asking this one or a copy of it back from you, but have not before written on subjects of this kind to you. Tho’ I do not know that it will ever be of the least importance to me yet one loves to possess arms tho’ they

hope never to have occasion for them. they possess my paper in my own handwriting. it is just I should possess theirs. the only thing amiss is that they should have left me to seek a return of the paper, or a copy of it, from you.
        I put away this disgusting dish of old fragments, & talk to you of my peas & clover. as to the latter article I have great encouragement from the friendly nature of our soil. I think I have had both the last & present year as good clover from common grounds which had brought several crops of wheat & corn without ever having been manured, as I ever saw in the lots around Philadelphia. I verily believe that a field of 34. acres sowed on wheat April was twelvemonth has given me a ton to the acre at it’s first cutting this spring. the stalks extended measured 3½ feet long very commonly. another field a year older, & which yielded as well the last year, has sensibly fallen off this year. my exhausted fields bring a clover not high enough for hay, but I hope to make seed from it. such as these however I shall hereafter put into peas in the broadcast, proposing that one of my sowings of wheat shall be after two years of clover, & the other after 2. years of peas. I am trying the white boiling pea of Europe (the Albany pea) this year till I can get the hog pea of England which is the most productive of all. but the true winter vetch is what we want extremely. I have tried this year the Caroline drill. it is absolutely perfect. nothing can be more simple, nor perform it’s office more perfectly for a single row. I shall try to make one to sow 4. rows at a time of wheat or peas at 12. I. distance. I have one of the Scotch threshing machines nearly finished. it is copied exactly from a model Mr Pinckney sent me, only that I have put the whole works (except the horse wheel) into a single frame moveable from one field to another on the two axles of a waggon. it will be ready in time for the harvest which is coming on, which will give it a full trial. our wheat & rye are generally fine, and the prices talked of bid fair to indemnify us for the poor crops of the two last years.
        I take the liberty of putting under your cover a letter to the son of M. de la Fayette, not exactly knowing where to direct to him. with very affectionate compliments to Mrs Washington I have the honor to be with great & sincere esteem & respect Dear Sir your most obedt & most humble servt
        
          Th: Jefferson
        
       